--------------------------------------------------------------------------------


EXHIBIT 10.23

October 1, 1999

Mr. John P. Gandolfo
Executive Vice President of Finance
And Chief Operating Officer
Impath Inc. 521 West 57th Street, 6th Floor
New York, NY 10019

Dear John:

I am happy to accept your offer of employment with Impath Inc. and have enclosed
a signed copy of your offer letter. I wanted to document some additional details
of the offer based on notes from my discussions and negotiations with Skott
Burkland and Lee Moldock on September 22 and 23 as follows:


• My complete title will be Executive Vice President and Chief Information
Officer.


• Reasonable relocation costs to be reimbursed by Impath include, but are not
necessarily limited to broker and other expenses to sell our Arizona home, costs
to move my family and household goods from Arizona to Los Angeles, and fees
associated with purchasing a Los Angeles home, including a reasonable number of
mortgage points.


• In accordance with Impath’s policy for senior executives, termination for
other than gross negligence within the first 12 months of employment would
result in 3 months base pay as severance. After 12 months of employment,
severance would be 12 months of base pay.


In addition, I assume it would be acceptable to submit hotel expenses for my
stays in Los Angeles prior to obtaining an apartment.

I am very excited to be starting with Impath on Monday!

Sincerely,

/s/ James B. Douglass
James B. Douglass, Ph.D.

AGREED TO BY:

IMPATH Inc.

/s/ John P. Gandolfo
John P. Gandolfo
CFO
10/2/99


--------------------------------------------------------------------------------


EXHIBIT 10.23 Continued

September 28, 1999

Dear Jim:

I am pleased to offer you the position of Chief Information Officer for IMPATH
Inc (“IMPATH”). In this capacity, you will be reporting directly to the
President and Chief Executive Officer. The specifics of the position are as
follows:

Responsibilities — The overall development of information products to be
marketed and sold to pharmaceutical companies utilizing the Company’s various
BioPharma, Information and Tumor Registry resources. In addition, you will be
responsible for the overall management of systems including the Company’s
clinical systems, database as well as any networking initiatives. With respect
to this area, I assume you will work jointly and develop a transition plan with
Dave Cammarata, our Vice President of Corporate Finance and Systems Management.

Base Compensation —You will receive an annual base salary of $220,000 which will
be paid on a bi-weekly basis. In addition, you will be eligible for an annual
bonus of up to $80,000 based upon the achievement of mutually agreed upon
objectives which we will outline when you begin your employment at IMPATH.

Stock Options —Effective on your first day of employment, you will be granted an
option to purchase 25,000 shares of IMPATH common stock at the fair market value
on your first day of employment. The options are part of the Company’s 1999
Incentive Plan and will vest ratably over a 48-month period. As a member of
IMPATH Senior Management, you will be eligible for future grants subject to the
approval of IMPATH’s Compensation Committee.

Housing/Relocation Expenses —For a period of eight months, the Company agrees to
reimburse you for the pre-approved cost for an apartment in the Los Angeles
area. The Company will reimburse you for reasonable trips from Phoenix to Los
Angeles and visa versa during this time period as well as for your reasonable
relocation costs from Phoenix to Los Angeles at the end of the eight month
period.

Employee Benefits —You will become eligible for all standard Company employee
benefits including health, life and disability insurance coverage as well as
enrollment in the Company’s 401K Plan.

Car Allowance —You will receive a monthly car allowance of $400, which amount is
net of applicable withholding taxes.

Start Date —It is my understanding that you will join IMPATH on Monday, October
4, 1999.

We are looking forward to working with you and I genuinely hope our relationship
will be a long and mutually rewarding one. If the terms outlined in this letter
are acceptable to you, please sign one of the two copies and return it to me at
your earliest convenience.

Sincerely,

/s/ John P. Gandolfo
——————————
John P. Gandolfo
Executive Vice President of Finance
And Chief Operating Officer
